HABHAB, Judge
(dissenting).
I respectfully dissent. It has long been the law of this State that motions for new trial based upon newly-discovered evidence are not favored and should be closely scrutinized and granted sparingly. State v. Compiano, 261 Iowa 509, 516, 154 N.W.2d 845, 849 (1967). This rule is supported by the need for finality to litigation, and to discourage defendants from withholding evidence at trial and then using it later to attempt to obtain a new trial, and to also discourage their attorneys from poorly investigating and preparing a case for trial out of a belief that a second chance for acquittal might later be gained. See Jones v. Scurr, 316 N.W.2d 905, 910 (Iowa 1982).
It is important for the orderly administration of criminal justice that findings on conflicting evidence by trial courts on motions for new trial based on newly-discovered evidence remain undisturbed except for most extraordinary circumstances. State v. Compiano, 261 Iowa at 515, 154 N.W.2d at 849.
The trial court is generally in a better position than we are to determine whether evidence newly discovered would probably lead to a different verdict upon retrial, and our supreme court has often said that we should not interfere with its ruling unless it is reasonably clear that such discretion was abused. Id. The supreme court in Compiano, when referring to State v. Addison, 250 Iowa 712, 719, 95 N.W.2d 744, 748 (1959), stated:
[I]t was specifically pointed out that the trial court was in a better position than the appellate court to determine whether diligence, one of the necessary elements to be shown, was used to discover and produce the alleged new evidence relied upon by movant, and whether it would have probably led to a different result upon a retrial.
When I review the record, I do not find that the trial court abused its discretion in denying the request for a new trial based on newly-discovered evidence. I would affirm.